Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 1 of 31 Page ID #:131




          EXHIBIT D
    Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 2 of 31 Page ID #:132
      Create           Sell                                                                 Track Order     Login



       Ftageen!                        coca-cola

                                                                                                     Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS    HOME DECOR   SALE   READY TO


                                                            COCA-COLA
                                                           $49.95 $64.95




https://www.rageon.com/a/search?q=coca-cola                                                                         3/52
    Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 3 of 31 Page ID #:133
      Create           Sell                                                                    Track Order     Login



        l ageOnl                        coca-cola

                                                                                                        Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS       HOME DECOR   SALE   READY TO

                                                             Coca Cola
                                                           $44.95 $G1.95




https://www.rageon.com/a/search?q=coca-cola                                                                            4/52
    Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 4 of 31 Page ID #:134
      Create           Sell                                                                    Track Order   Login



        ikageOn!
        l                              coca-cola


            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS       HOME DECOR   SALE   READY TO

                                                             Coca Cola
                                                           $19.99 $29.99




https://www.rageon.com/a/search?q=coca-cola                                                                          5/52
    Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 5 of 31 Page ID #:135
       Create           Sell                                                                  Track Order     Login



        IkageOn!
                                                                                                       Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS      HOME DECOR   SALE   READY TO    1 -,

                                                          Colorful Coca Cola
                                                           $99.95 $149.95




https://www.rageon.com/a/search?q=coca-cola                                                                           6/52
    Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 6 of 31 Page ID #:136
      Create           Sell                                                                    Track Order     Login



       l ageOn!                        coca cola

                                                                                                        Get Started
           COLLECTIONS        GUYS      GIRLS   KIDS   SWEATSHIRTS       HOME DECOR   SALE   READY TO

                                                             Coca-Cola
                                                           $19.99 $29.99




https://www.rageon.com/a/search?q=coca-cola                                                                            7/52
    Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 7 of 31 Page ID #:137
       Create           Sell                                                                   Track Order     Login



        RageOn!
                                                                                                        Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS       HOME DECOR   SALE   READY TO

                                                             Coca Cola
                                                           $29.95 $41.05




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=coca-cola                                                                            8/52
    Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 8 of 31 Page ID #:138
      Create           Sell                                                                    Track Order     Login



       RageOn!
                                                                                                        Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS       HOME DECOR   SALE   READY TO

                                                             coca-Lola
                                                           $29.95 $41.95




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=coca-cola                                                                            9/52
    Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 9 of 31 Page ID #:139
      Create           Sell                                                                  Track Order     Login



       RageOn!
                                                                                                      Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS   HOME DECOR   SALE     READY TO




                                                       er-d"            ce_



                                       .
                                       014cia,




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=coca-cola                                                                          19/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 10 of 31 Page ID
                                          #:140
       Create           Sell                                                                 Track Order     Login




        Ik     !
           ageOn                        coca-cola

                                                                                                      Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS   HOME DECOR   SALE     READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=coca-cola                                                                          20/52
                                                                                Create       S
                                                                                             eII                                                               aCkOl ,
                                                                                                                                                            Tl ,     de 『         Login
                                                           召
                                                           。。。
                                                             ＝一                                              n 宰ng ①
                                                                                                            n○
                                                                                                                                                                     GetStared
                                                                                   nCLLEC 劑 ○ Z 的   。C ＜的   。蔸广的   丕。的   的芝m ＞一 工另一   工○＜m 。mn ○刀   叻＞鬥m   刀
                                                                                                                                                           m ＞。＜→。
                                                                                                                                                                            a
                                                                                                                                                                            。
Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 11 of 31 Page ID




                                                                                                              。”義熬氨                                                         。 。
                                                                                                               戳懒粼态｝飕懸
                                                                                                             州曆熱粼氨
                                  #:141




                                                                                                               很郾粼态癒螽
                                                                                                               突（）飕熱粼氨
                                                                                                               很機粼人（癒螽
                                                                                                              鯊腐熱粼氨
                                                                                                                   必蠢巡｀〝呼硒蠱》〝彎
                                                                                                            ewYear !NeWY0u 一Get $50FFyOu 「0rderWith ^0
                                                                                                                                                     d
                                              h
                                              ttp
                                                S ：遗細，)，、．rageOn .
                                                                 co 三 方 lSearch ?
                                                                                q coca 一ctla                                                                                              2
                                                                                                                                                                                          1/5
                                                                                                                                                                                            2
                                                                                 11
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 12 of 31 Page ID
                                          #:142
       Create           Sell                                                                 Track Order     Login



        gageCfl!
                                                                                                      Get Started
            COLLECTIONS         GUYS     GIRLS   KIDS   SWEATSH 一RTS   HOME DECOR   SALE    READYTO




                                         ew Year! New You! Get $5 0FF your order with cod




https://www.rageon.com/a/search?q =coca-cola                                                                         22/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 13 of 31 Page ID
                                          #:143
       Create           Sell                                                               Track Order     Login



        RageOM
                                                                                                    Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO


   Showing 534 products matching "coca-cola"




https://www.rageon.com/a/search?q=coca-cola                                                                        1/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 14 of 31 Page ID
                                          #:144
       Create           Sell                                                                 Track Order       Login



        i cigeOfl!                                                                                         乌

            COLLECTIONS        GUYS     G 一RLS   KIDS   SWEATSH 一RTS    HOME DECOR   SALE   READYTOSHIP    MORE

                                                             沛54．「b 睾j少．「沙




                                        ew Year! New You! Get $5 0FF your order with cod




https:/Iwww.rageon.cam/a/search?q=coca-cola                                                                            23/52
       Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 15 of 31 Page ID
                                         #:145
      Create           Sell                                                                  Track Order     Login



       l age0n!                        coca-cola

                                                                                                      Get Started
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS    HOME DECOR   SALE    READY TO

                                                           $44.95 $61.95




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=coca-cola                                                                          25/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 16 of 31 Page ID
                                          #:146
       Create           Sell                                                                 Track Order    Login



        I cigeOn!                       coca-cola

                                                                                                      Getstarted
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS    HOME DECOR   SALE    READY TO

                                                           $29.95 $41.95




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=coca-cola                                                                         28/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 17 of 31 Page ID
                                          #:147
       Create           Sell                                                                 Track Order   Login



        l ageOnl
            COLLECTIONS        GUYS     GIRLS   KIDS   SWEATSHIRTS    HOME DECOR   SALE    READY TO

                                                           $29.95 $41,T1




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=coca-cola                                                                        29/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 18 of 31 Page ID
                                          #:148
       Create           Sell                                                                         Track Order   Login



        l ageOn!                        cadillac


            COLLECTIONS        GUYS      GIRLS   KIDS   SWEATSHIRTS            HOME DECOR   SALE   READY TO
                                                          V / U l.d UIIIc . CILJUI clUIJ

                                                             $29.95 $39.91




                                         ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=cadillac                                                                                 4/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 19 of 31 Page ID
                                          #:149
      Create            Sell                                                                  Track Order   Login



       i cigeOn!                        cadillac


            COLLECTIONS        GUYS      GIRLS   KIDS   SWEATSHIRTS   HOME DECOR   SALE     READY TO




                                         ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=cadillac                                                                          14/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 20 of 31 Page ID
                                          #:150
       Create           Sell                                                                  Track Order     Login



        l ageOnl                        cadillac

                                                                                                       Get Started
            COLLECTIONS        GUYS      GIRLS   KIDS   SWEATSHIRTS   HOME DECOR   SALE     READY TO


   Showing 57 products matching "cadillae




                                         ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=cadillac                                                                            1 /52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 21 of 31 Page ID
                                          #:151
       Create           Sell                                                                   Track Order     Login



        Fkageen!                         cadillac

                                                                                                        Get Started
            COLLECTIONS         GUYS     GIRLS   KIDS   SWEATSHIRTS      HOME DECOR   SALE   READY TO

                                                              Cadillac
                                                            $29.95 $41.T;




                                         ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=cadillac                                                                             2/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 22 of 31 Page ID
                                          #:152
      Create            Sell                                                                  Track Order     Login




       R   ageOM                        boston Celtics

                                                                                                       Get Started
            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                      9/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 23 of 31 Page ID
                                          #:153
       Create           Sell                                                                  Track Order   Login




        R   ageOM                        boston celtics


            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                                    W IZ CELTICS




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                    10/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 24 of 31 Page ID
                                          #:154
       Create           Sell                                                                  Track Order   Login




        ik  ageOnl                       boston celtics


            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                    11/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 25 of 31 Page ID
                                          #:155
       Create           Sell                                                                  Track Order        Login




        R   ageOnll                      boston celtics                               Q                     La

                                                                                                       GetStarted
            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                         20/52
       Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 26 of 31 Page ID
                                         #:156
      Create            Sell                                                                  Track Order   Login




       R   ageOn!                       boston celtics


            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                    23/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 27 of 31 Page ID
                                          #:157
      Create            Sell                                                                  Track Order     Login




        R  ageOM                        boston celtics

                                                                                                       Get Started
            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                      24/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 28 of 31 Page ID
                                          #:158
       Create           Sell                                                                  Track Order          Login



        RageOn!                          boston celtics                                                     vc .
                                                                                                       Get Started :.
            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                           25/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 29 of 31 Page ID
                                          #:159
       Create           Sell                                                                  Track Order     Login




        R   ageOn!                       boston celtics

                                                                                                       Get Started
            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                      26/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 30 of 31 Page ID
                                          #:160
      Create            Sell                                                                  Track Order     Login




        R  ageOn!                       boston celtics

                                                                                                       Get Started
            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                      28/52
        Case 2:19-cv-10806-DSF-MAA Document 14-5 Filed 02/24/20 Page 31 of 31 Page ID
                                          #:161
       Create           Sell                                                                  Track Order         Login




        Fog         eOn1                 boston celtics                                                     -w,
            COLLECTIONS        GUYS      GIRLS     KIDS   SWEATSHIRTS   HOME DECOR   SALE   READY TO




                                        ew Year! New You! Get $5 OFF your order with cod




https://www.rageon.com/a/search?q=boston+celtics                                                                          29/52
